DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A cooling system for a reflow furnace”.  However, the reflow furnace is never positively claimed so it is unclear if the system also comprises the heating system.  For the purpose of this examination, this limitation will be interpreted as being necessary.  
Claim 1 recites the limitation "the outside".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Channasyk et al. (US 5,345,061).

    PNG
    media_image1.png
    917
    916
    media_image1.png
    Greyscale

Regarding claim 1, Channasyk discloses:
A cooling system for a reflow furnace [apparatus (10); figure 1], the reflow furnace comprising a heating zone [heating zones (14)], and the cooling system being used to regulate a temperature of the heating zone, wherein the cooling system comprises: 
a blowing apparatus [fan (36, 37); figure 2]; 
at least one gas inlet [gas inlet (6); see above figure] and at least one gas discharge port [gas discharge port (8)], the at least one gas inlet and the at least one gas discharge port being disposed on the heating zone [see figure 1]; 
at least one gas intake pipeline [gas intake pipeline (22); see above figure], an inlet [inlet (28)] of the at least one gas intake pipeline being connected to the blowing apparatus [fan (36)], an outlet [outlet (24)] of the at least one gas intake pipeline being connected to the at least one gas inlet, the at least one gas intake pipeline being able to controllably establish fluid communication between the blowing apparatus and the at least one gas inlet [pipeline (22) is controllable through valve (60)]; and 
at least one gas discharge pipeline [discharge pipeline (32); see above figure], an inlet [inlet (36)] of the at least one gas discharge pipeline being connected to the at least one gas discharge port, an outlet [outlet (38)] of the at least one gas discharge pipeline being connected to the outside [see above figure], and the at least one gas discharge pipeline being able to controllably establish fluid communication between the at least one gas discharge port and the outside [pipeline (32) is controllable through valve (62)].
Regarding claim 2, Channasyk discloses:
[the configuration in the above figure is repeated several times in figure 1].
Regarding claim 3, Channasyk discloses:
the heating zone comprises a colder zone [cooling zone (16)] and a hotter zone [heating zone (14)], the at least one gas inlet being disposed at the hotter zone, and the at least one gas discharge port being disposed at the colder zone [there is at least one gas inlet in the heating zone and at least one gas discharge port in the colder zone].
Regarding claim 4, Channasyk discloses:
the blowing apparatus comprises a fan [fan (36, 37)].
Regarding claim 5, Channasyk discloses:
the blowing apparatus comprises multiple fans [fans (36, 37)], each of the multiple gas inlets being controllably connected to a corresponding one of the multiple fans [see above figure and figure 1].
Regarding claim 6, Channasyk discloses:
at least one gas intake valve apparatus [valve (60)], disposed between the at least one gas inlet and the blowing apparatus [see above figure].
Regarding claim 7, Channasyk discloses:
[see above figure].
Regarding claim 8, Channasyk discloses:
the at least one gas intake valve apparatus is disposed between the at least one gas inlet and the outlet of the at least one gas intake pipeline [if the outlet is interpreted to be outlet 24’ as shown in the figure above, then this condition is met].
Regarding claim 9, Channasyk discloses:
the at least one gas intake valve apparatus is disposed between the blowing apparatus and the inlet of the at least one gas intake pipeline [if the outlet is interpreted to be outlet 24” and the inlet is inlet 28” as shown in the figure above, then this condition is met].
Regarding claim 10, Channasyk discloses:
the outlet of the at least one gas discharge pipeline can be used for connecting to an exhaust apparatus [outlet (38) can be connected to an exhaust], the at least one gas discharge pipeline can controllably connect the at least one gas discharge port to the exhaust apparatus [pipeline (32) is controllable through valve (62)], and the exhaust apparatus can be used for discharging gas in the reflow furnace to the outside [the “can be” connected exhaust can also be used as claimed; note the exhaust is not positively claimed].
Regarding claim 11, Channasyk discloses:
at least one gas discharge valve apparatus [valve (62)], disposed between the inlet of the at least one gas discharge pipeline and the at least one gas discharge port [see above figure].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Channasyk et al. (US 5,345,061).
Regarding claim 12, Channasyk teaches:
a control apparatus [control (17); figure 1], 
Channasyk does not teach:
used to control the blowing apparatus and at least one gas intake valve apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate fans and valves that can be controlled by the control (17) in order to fully automate the reflow oven.
Regarding claim 13, Channasyk teaches:
a temperature detection apparatus [thermocouple (89); figure 10], used to detect the temperature of the heating zone [4:23-27]; 
Channasyk does not teach:
the control system being able to control the blowing apparatus and at least one gas intake valve apparatus according to the temperature detected by the temperature detection apparatus.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate fans and valves that can be controlled by control (17) in order to help regulate the temperature as detected by the thermocouple.  On would have also been motivated to use a variable speed fan in order to further push and pull air through at desired speeds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CARLOS J GAMINO/Examiner, Art Unit 1735              

/ERIN B SAAD/Primary Examiner, Art Unit 1735